United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.D., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Prescott, AZ, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1335
Issued: January 23, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 2, 2008 appellant filed a timely appeal from a March 4, 2008 merit decision of
the Office of Workers’ Compensation Programs granting her a schedule award. Pursuant to 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than a 24 percent permanent impairment of the
left upper extremity.
FACTUAL HISTORY
On October 5, 2005 appellant, then a 48-year-old nursing assistant sustained a left wrist
fracture and a sore shoulder and left breast when she fell while transferring a patient to a chair.
The Office accepted the claim for a left distal radius fracture and carpal tunnel syndrome.
Appellant stopped work on October 5, 2005 and underwent a left wrist reduction and fixation on
October 7, 2005.

On November 29, 2005 appellant returned to limited-duty employment. On June 26,
2006 she underwent a removal of support implant, repair and fusion of the left wrist. Appellant
resumed limited-duty employment on August 21, 2006. On March 7, 2007 Dr. Joseph L. Haber,
a Board-certified plastic surgeon, performed a left carpal tunnel release, a wrist fusion with
allograft, an ulnar head excision and a removal of hardware.
On December 20, 2007 appellant filed a claim for a schedule award. In an impairment
evaluation dated December 19, 2007, Dr. Haber diagnosed status post ulnar head resection and
related:
“[Appellant] is generally doing well other than some dysfunction with picking up
items because her wrist is fused. She is not having any pain at the wrist per se
though the dorsoradial aspect of the right wrist is somewhat sensitive and she has
some slight decreased sensation in this area. [Appellant] has some limitations of
supination.”
Dr. Haber applied the American Medical Association, Guides to the Evaluation of
Permanent Impairment (5th ed. 2001) (A.M.A., Guides) and stated, “[Appellant’s] ratings would
be multifactorial based on her range of motion. Her strength weakness is included in the fact that
she has ankylosis to her wrist so this would not be specifically added to her impairment.”
Dr. Haber measured pronation of 80 degrees and supination of 65 degrees which he found
yielded no impairment.1 He determined that appellant had 21 percent impairment due to wrist
ankylosis at 5 degrees extension and 14 percent impairment due to wrist ankylosis at 10 degrees
of radial deviation.2 He further found that she had a Grade 4 sensory impairment of the radial
nerve of the dorsal sensory branch, which he classified as 20 percent for pain or abnormal
sensation forgotten during activity. He multiplied the 20 percent graded sensory deficit by 5
percent, the maximum for sensory impairments of the radial nerve, to find 1 percent
impairment.3 Dr. Haber added his impairment findings and concluded that appellant had a 36
percent impairment of the left upper extremity. Dr. Haber determined that she reached
maximum medical improvement on January 21, 2008.
On January 22, 2008 an Office medical adviser reviewed Dr. Haber’s report. He found
that appellant had 22 percent impairment due to wrist arthrodesis of 10 degrees of radial
deviation and 5 degrees dorsiflexion.4 The Office medical adviser further found that she had one
percent impairment for loss of range of motion in wrist supination5 and 1 percent impairment for
Grade 4 pains of the radial nerve.6 He combined his impairment findings of 23 percent for loss
of range of motion and 1 percent for pain in the radial nerve to find 24 percent left upper
1

A.M.A., Guides 474, Table 16-37.

2

Id. at 467, 469, Figures 16-28, 16-31.

3

Id. at 482, 492, Tables 16-10, 16-15.

4

Id. at 467, 469, Figures 16-18, 16-31.

5

Id. at 474, Figure 16-37.

6

Id. at 482, 492, Tables 16-10, 16-15.

2

extremity impairment. The Office medical adviser indicated that Dr. Haber incorrectly found
that appellant was entitled to 20 percent impairment for sensory loss of the radial nerve.
By decision dated March 24, 2008, the Office granted appellant a schedule award for a 24
percent permanent impairment of the left upper extremity. The period of the award ran for 74.88
weeks from December 20, 2007 to May 27, 2009.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act7 and its
implementing federal regulation8 set forth the number of weeks of compensation payable to
employees sustaining permanent impairment from loss, or loss of use, of scheduled members or
functions of the body. However, the Act does not specify the manner in which the percentage of
loss shall be determined. For consistent results and to ensure equal justice under the law for all
claimants, the Office has adopted the A.M.A., Guides as the uniform standard applicable to all
claimants.9 Office procedures direct the use of the fifth edition of the A.M.A., Guides, issued in
2001, for all decisions made after February 1, 2001.10
ANALYSIS
The Office accepted that appellant sustained a left distal radius fracture and carpal tunnel
syndrome due to an October 5, 2005 employment injury. Appellant underwent a left wrist
reduction and fixation on October 7, 2005 and a repair and fusion of the left wrist on
June 26, 2006. On March 7, 2007 Dr. Haber performed a left carpal tunnel release, a wrist
fusion with allograft, an ulnar head excision and a removal of hardware.
On December 20, 2007 appellant requested a schedule award. She submitted an
impairment evaluation dated December 19, 2007 from Dr. Haber who measured elbow pronation
of 80 degrees and supination of 65 degrees which he properly determined constituted no
impairment.11 He properly found that appellant had 21 percent impairment due to wrist
ankylosis at 5 degrees of extension and 14 percent impairment due to wrist ankylosis at 10
degrees of radial deviation.12 Dr. Haber further found that she had a Grade 4 sensory impairment
of the radial nerve, which he classified as 20 percent.13 He properly multiplied the 20 percent
graded impairment by the maximum allowed for sensory deficit of the radial nerve, 5 percent, to
find 1 percent impairment. Dr. Haber added his impairment findings and concluded that
7

5 U.S.C. § 8107.

8

20 C.F.R. § 10.404.

9

20 C.F.R. § 10.404(a).

10

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4 (June 2003).

11

A.M.A., Guides 474, Table 16-37.

12

Id. at 467, 469, Figures 16-28, 16-31.

13

Id. at 482, Table 16-10.

3

appellant had a 36 percent left upper extremity impairment.14 The Board finds that Dr. Haber’s
report is in accordance with the A.M.A., Guides and constitutes the weight of the evidence.
Consequently, appellant is entitled to a schedule award for a 36 percent left upper extremity
impairment.
On January 22, 2008 an Office medical adviser reviewed Dr. Haber’s report. He found
that appellant had one percent impairment for loss of range of motion of wrist supination.15 The
Office medical adviser concurred with Dr. Haber’s finding that she had 1 percent impairment for
Grade 4 pain of the radial nerve.16 He next determined that appellant had 22 percent impairment
due to wrist arthrodesis of 10 degrees of radial deviation and 5 degrees dorsiflexion according to
Figures 16-28 and 16-31 on pages 467 and 469 of the A.M.A., Guides. Contrary to the Office
medical adviser’s findings, however, ankylosis at 10 degrees of radial deviation constitutes a 14
percent impairment under Figure 16-31 on page 469 and ankylosis at 5 degrees of dorsiflexion,
or extension, constitutes a 21 percent impairment under Figure 16-28 on page 467. As the Office
medical adviser’s report does not conform to the A.M.A., Guides, it is of diminished probative
value.17
CONCLUSION
The Board finds that appellant has a 36 percent permanent impairment of the left upper
extremity.

14

Dr. Haber should have combined the 35 percent impairment due to loss of range of motion and the 1 percent
impairment due to sensory deficit of the radial nerve; however, this error is harmless as adding and combing yield
the same result.
15

Id. at 474, Figure 16-37. The Board notes that 65 degrees of supination constitutes between zero and one
percent impairment. Dr. Haber rounded up to find no impairment.
16

Id. at 482, 492, Tables 16-10, 16-15. The Office medical adviser misread Dr. Haber’s report when he
determined that Dr. Haber found a 20 percent impairment of the radial nerve.
17

Mary L. Henninger, 52 ECAB 40 8 (2001).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 4, 2008 is affirmed, as modified.
Issued: January 23, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

